Exhibit (10)V



[target1663607v2exhibi_image1.gif]

Target Corporation 2011 Long-Term Incentive Plan


AMENDED AND RESTATED EXECUTIVE
NON-QUALIFIED STOCK OPTION AGREEMENT
(U.S. and Canada)


THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is made in
Minneapolis, Minnesota as of the date of grant (the “Grant Date”) set forth in
the award letter (the “Award Letter”) by and between the Company and the person
(the “Executive”) identified in the Award Letter. This award of Options
(collectively, may be referred to as the “Option”), provided to you as a Service
Provider, is being issued under the Target Corporation 2011 Long-Term Incentive
Plan (the “Plan”), subject to the following terms and conditions.


1.    Definitions. Except as otherwise provided in this Agreement, the defined
terms used in this Agreement shall have the same meaning as in the Plan. The
term “Committee” shall also include those persons to whom authority has been
delegated under the Plan.


2.    Grant of Option. Subject to the relevant terms of the Plan and this
Agreement, as of the Grant Date, the Company has granted the Executive the
number of Options set forth in the Award Letter.


3.    Purchase Price. The purchase price of each Share covered by the Option,
which is 100% or more of the Fair Market Value of a Share on the Grant Date,
shall be as set forth in the Award Letter.


4.    Exercise. Subject to Section 4(a), the Executive may exercise all or any
part of the vested and previously unexercised portion of the Option at any time
and from time to time until the Option expires, subject to the following
provisions and subject to the terms of the Plan:


(a)    Shares Vested and Purchasable. The right to purchase 25% of the Shares
subject to the Option shall vest on the first anniversary of the Grant Date and
the right to purchase an additional 25% of the Shares subject to the Option
shall vest on each succeeding anniversary of the Grant Date until the Option is
100% vested (on the fourth anniversary of the Grant Date). The unvested portion
of the Option may not be exercised.


(b)    Exercisable Only by the Executive. Only (i) the Executive, (ii) the
Executive’s guardian or legal representative on behalf of the Executive, or
(iii) the Executive’s family member to the extent the Option or any part thereof
is transferred to such family member pursuant to Section 7(b), may exercise the
Option during the Executive’s lifetime.




--------------------------------------------------------------------------------






(c)    Option Term. Except as provided in Section 4(d) or the Plan, the Option
shall expire on the tenth anniversary of the Grant Date.


(d)    Termination of Service. The Executive may exercise the Option after the
Executive’s termination of Service only as follows:


(i)    Early Retirement. Subject to Section 4(f), if the Executive’s termination
of Service occurs after attaining age 45 and prior to attaining age 60, the
Executive has been providing Service for 15 years or more (which 15 years need
not be continuous), and the Executive has been providing Service continuously
from the Grant Date to the Executive’s date of termination, the Executive may
exercise the vested portion of the Option within the applicable extension period
or 10 years after the Grant Date, whichever is earlier. The applicable extension
period shall be: (A) 2 years, if the Executive’s termination of Service occurs
prior to attaining age 48, (B) 3 years, if the Executive’s termination of
Service occurs after attaining age 48 and prior to attaining age 52, (C) 4
years, if the Executive’s termination of Service occurs after attaining age 52
and prior to attaining age 55, and (D) 5 years, if the Executive’s termination
of Service occurs after attaining age 55. The Option shall continue to vest
pursuant to Section 4(a) during this post-termination exercise period.


(ii)    Normal Retirement. Subject to Section 4(f), if the Executive’s
termination of Service occurs at age 60 or older, the Executive has been
providing Service for 10 years or more (which 10 years need not be continuous),
and the Executive has been providing Service continuously from the Grant Date to
the Executive’s date of termination, the Executive may exercise the vested
portion of the Option within 10 years after the Grant Date. The Option shall
continue to vest pursuant to Section 4(a) during this post-termination exercise
period.


(iii)    Disability. If the Executive’s termination of Service occurs because of
Disability, the Committee determines that the Executive is totally and
permanently disabled as such term is defined for purposes of Code Section 409A
and the Executive has been providing Service continuously from the Grant Date to
the date of termination, then the Executive may exercise the vested portion of
the Option (A) within 5 years after such termination of Service or 10 years
after the Grant Date, whichever is earlier, or (B) within 10 years after the
Grant Date, if on or prior to such termination of Service, the Executive has
satisfied the age and years of Service requirements of “Normal Retirement” in
Section 4(d)(ii). The Option shall continue to vest pursuant to Section 4(a)
during the extended Option exercise period under this Section 4(d)(iii). The
Executive shall inform the Company or a Subsidiary to which the Executive is
providing Service (the “Service Recipient”) of any change in the Executive’s
Disability status. In the event the Executive ceases to be permanently and
totally disabled in the judgment of the Committee, the Option shall terminate 90
days after notice is mailed by the Committee to the Executive stating that the
Executive is no longer eligible for an extension under this Section 4(d)(iii),
or 10 years after the Grant Date, whichever is earlier.


(iv)Death. In the event the Executive dies while a Service Provider and if the
Executive was providing Service continuously from the Grant Date to the
Executive’s date of death, the otherwise unvested portion of the Option shall
become fully vested and

2.

--------------------------------------------------------------------------------




exercisable on the Executive’s date of death. The Option may be exercised by the
Executive’s beneficiary as designated on the form prescribed by the Company (the
“Designated Beneficiary”), or if none has been designated, the representative of
the Executive’s estate or the person who acquired the right to exercise the
Option by will or the laws of descent and distribution, subject to the
provisions of this Agreement, within 5 years from the Executive’s date of death,
or 10 years after the Grant Date, whichever is earlier, provided that in either
case the period for exercising the Option shall not be less than one year from
the Executive’s date of death. Notwithstanding the preceding sentence, if on or
prior to the Executive’s date of death, the Executive has satisfied the age and
years of Service requirements of “Normal Retirement” in Section 4(d)(ii), the
Option may be exercised within 10 years after the Grant Date, provided that the
period for exercising the Option shall not be less than one year from the
Executive’s date of death. In the event the Executive dies after termination of
Service and prior to exercising all Shares under the Option, the Designated
Beneficiary or the representative of the Executive’s estate or the person who
acquired the right to exercise the Option by will or the laws of descent and
distribution may exercise the Option, subject to the provisions of this
Agreement, but only to the extent vested on the Executive’s date of death, and
only within the time the Executive could have exercised the Option had the
Executive survived, or one year from the Executive’s date of death, whichever is
later, but in no event later than 10 years after the Grant Date.


(v)Cause. Notwithstanding any other provisions of this Agreement to the
contrary, if the Committee concludes, in its sole discretion, that the
Executive’s Service was terminated in whole or in part for Cause, the Option
shall terminate immediately and the Executive shall have no rights hereunder.


(vi)    Other Termination. If the Executive’s termination of Service occurs for
any reason other than as specified in Sections 4(d)(i) through 4(d)(v) and the
Executive has been continuously providing Service from the Grant Date to such
date of termination, the Executive may exercise the Option within 90 days after
such termination of Service (210 days if the Executive would be subject to the
provisions of Section 16 of the Exchange Act on the date of termination), but
only with respect to the portion of the Option that is vested at the time the
Executive’s Service terminates. No additional vesting of the Option shall occur
during this period.


(e)    Changes of Service. Service shall not be deemed terminated in the case of
(i) any approved leave of absence, or (ii) transfers among the Company and any
Subsidiaries in the same Service Provider capacity; however, a termination of
Service shall occur if (x) the relationship the Executive had with the Company
or a Subsidiary at the Grant Date terminates, even if the Executive continues in
another Service Provider capacity with the Company or a Subsidiary, or (y) the
Executive experiences a “separation from service” within the meaning of Code
Section 409A.


(f)    Conditions to Extension. As a condition to granting the post-termination
extension periods described in Sections 4(d)(i) and 4(d)(ii), the Executive must
enter into and not revoke a valid agreement with the Company containing a
release of claims, a covenant not to engage in competitive employment and/or
other provisions deemed appropriate by the

3.

--------------------------------------------------------------------------------




Committee, in its sole discretion. As a further condition to granting a
post-termination extension period described in Sections 4(d)(i) and 4(d)(ii), if
the Executive’s termination of Service is voluntary, the Executive must have
commenced discussions with the Company’s Chief Executive Officer or most senior
human resources executive regarding the Executive’s consideration of termination
at least six months in advance of the Executive’s termination of Service.


5.    Manner of Exercise. Subject to the terms and conditions of this Agreement
and the Plan, the Option may be exercised by following the then-current
procedures for exercise that are established by the Company; provided, however,
that if the Executive is subject to taxation on any portion of his or her
Service income in Canada, he or she may not exercise the Option using the stock
swap method.


6.    Taxes. The Executive acknowledges that (a) the ultimate liability for any
and all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”) legally due by him or her is and
remains the Executive’s responsibility and may exceed the amount actually
withheld by the Company and/or the Service Recipient and (b) the Company and/or
the Service Recipient or a former Service Recipient, as applicable, (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting and/or exercise of the Option; (ii) do not commit and are under
no obligation to structure the terms of the grant or any aspect of the Option to
reduce or eliminate the Executive’s liability for Tax-Related Items; (iii) may
be required to withhold or account for Tax-Related Items in more than one
jurisdiction if the Executive has become subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable event;
and (iv) may refuse to honor the exercise or refuse to deliver the Shares to the
Executive if he or she fails to comply with his or her obligations in connection
with the Tax-Related Items as provided in this Section.


The Executive authorizes and consents to the Company and/or the Service
Recipient, or their respective agents, satisfying all applicable Tax-Related
Items which the Company reasonably determines are legally payable by him or her
by withholding from the Executive’s wages or other cash compensation paid to the
Executive by the Company and/or the Service Recipient. In lieu thereof, the
Executive may elect at the time of exercise such other then-permitted method or
combination of methods established by the Company and/or the Service Recipient
to satisfy the Executive’s Tax-Related Items. The Executive shall pay in cash to
the Company or the Service Recipient any amount of Tax-Related Items that the
Company or the Service Recipient reasonably determines may be required to
withhold as a result of his or her participation in the Plan or his or her
Option exercise that cannot be satisfied by the means previously described.


7.    Limitations on Transfer. The Option shall not be sold, assigned,
transferred, exchanged or encumbered by the Executive other than (a) pursuant to
the terms of the Plan, or (b) by gift to a “family member” of the Executive (as
defined in General Instruction A(5) to Form S-8 under the Securities Act of
1933), provided that there is no consideration for any such transfer. Subsequent
transfers of a transferred Option shall be prohibited except for a re-transfer
or re-assignment for no consideration by any of the persons or entities listed
in

4.

--------------------------------------------------------------------------------




clause (b) above back to the Executive. Following transfer, this Option shall
continue to be subject to the same terms and conditions that were applicable to
the Option immediately before the transfer. For purposes of any provision of
this Agreement or the Plan relating to notice to the Executive or to
acceleration or termination of the Option upon death or termination of Service
of the Executive, the references to “Executive” shall mean the original grantee
of the Option and not any transferee.


8.    Change in Control. In the event of a Change in Control, the extent to
which the Option shall become vested and exercisable shall be determined
pursuant to the Plan.


9.    Recoupment Provision. In the event of a restatement of the Company’s
consolidated financial statements that is caused, in whole or in part, by the
intentional misconduct of the Executive, the Company may take one or more of the
following actions with respect to the Option, as determined by the Compensation
Committee of the Board (the “Compensation Committee”) in its sole discretion,
and the Executive shall be bound by such determination:


(a)    cancel all or a portion of the Option, whether vested or unvested; and


(b)    require repayment of all or any portion of the amounts realized or
received by the Executive resulting from the exercise of all or any portion of
the Option or the sale of Shares related to the Option.


The term “restatement” shall mean the result of revising financial statements
previously filed with the Securities and Exchange Commission to reflect the
correction of an error. The term “intentional misconduct” shall be limited to
conduct that the Compensation Committee determines indicates intent to mislead
management, the Board, or the Company’s shareholders, but shall not include good
faith errors in judgment made by the Executive.


The Executive agrees that the Company may setoff any amounts it is entitled to
recover under this Section against any amounts owed by the Company to the
Executive under any of the Company’s deferred compensation plans to the extent
permitted under Code Section 409A. The Executive further agrees that the terms
of this Section shall survive the Executive’s termination of Service and any
exercise of the Option. This Section 9 shall not apply, and no amounts may be
recovered hereunder, following a Change in Control.


10.    No Employment Rights. Nothing in this Agreement, the Plan or the Award
Letter shall confer upon the Executive any right to continued Service with the
Company or any Subsidiary, as applicable, nor shall it interfere with or limit
in any way any right of the Company or any Subsidiary, as applicable, to
terminate the Executive’s Service at any time with or without Cause or change
the Executive’s compensation, other benefits, job responsibilities or title
provided in compliance with applicable local laws and permitted under the terms
of the Executive’s Service contract, if any.


(a)    The Executive’s rights to vest in or exercise the Option after
termination of Service shall be determined pursuant to Sections 4(d) and 5.
Those rights and the Executive’s

5.

--------------------------------------------------------------------------------




date of termination of Service will not be extended by any notice period
mandated under local law (e.g., active service would not include a period of
“garden leave” or similar notice period pursuant to local law).


(b)    This Agreement, the Plan and the Award Letter are separate from, and
shall not form, any part of the contract of Service of the Executive, or affect
any of the rights and obligations arising from the Service relationship between
the Executive and the Company and/or the Service Recipient.


(c)    No Service Provider has a right to participate in the Plan. All decisions
with respect to future grants, if any, shall be at the sole discretion of the
Company and/or the Service Recipient.


(d)    The Executive will have no claim or right of action in respect of any
decision, omission or discretion which may operate to the disadvantage of the
Executive.


11.    Nature of Grant. In accepting the grant, the Executive acknowledges,
understands, and agrees that:


(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement,
and any such modification, amendment, suspension or termination will not
constitute a constructive or wrongful dismissal;


(b)    the Option is an extraordinary item and is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or welfare or retirement
benefits or similar payments;


(c)    in no event should the Option be considered as compensation for, or
relating in any way to, past services for the Company or the Service Recipient,
nor is the Option or the underlying Shares intended to replace any pension
rights or compensation;


(d)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


(e)    if the underlying Shares do not increase in value, the Option will have
no value;


(f)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Executive’s participation
in the Plan, the exercise of the Option and the sale of Shares at or after
exercise;


(g)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of the Executive’s Service
(for any reason whatsoever and whether or not in breach of local labor laws),
and in consideration of the grant

6.

--------------------------------------------------------------------------------




of the Option to which the Executive is otherwise not entitled, the Executive
irrevocably (i) agrees never to institute any such claim against the Company or
the Service Recipient, (ii) waives the Executive’s ability, if any, to bring any
such claim, and (iii) releases the Company and the Service Recipient from any
such claim. If, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, the
Executive shall be deemed irrevocably to have agreed not to pursue such claim
and agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claims; and


(h)    the Executive is hereby advised to consult with personal tax, legal and
financial advisors regarding participation in the Plan before taking any action
related to this Option or the Plan.


12.    Governing Law; Venue; Jurisdiction. To the extent that federal laws do
not otherwise control, this Agreement, the Award Letter, the Plan and all
determinations made and actions taken pursuant to the Plan shall be governed by
the laws of the State of Minnesota without regard to its conflicts-of-law
principles and shall be construed accordingly. The exclusive forum and venue for
any legal action arising out of or related to this Agreement shall be the United
States District Court for the District of Minnesota, and the parties submit to
the personal jurisdiction of that court. If neither subject matter nor diversity
jurisdiction exists in the United States District Court for the District of
Minnesota, then the exclusive forum and venue for any such action shall be the
courts of the State of Minnesota located in Hennepin County, and the Executive,
as a condition of this Agreement, consents to the personal jurisdiction of that
court.


13.    Currencies and Dates. Unless otherwise stated, all dollars specified in
this Agreement and the Award Letter shall be in U.S. dollars and all dates
specified in this Agreement shall be U.S. dates.


14.    Language Consent. The parties acknowledge that it is their express wish
that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention, ainsi que de tous documents, avis
et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés
directement ou indirectement à la présente convention. If the Executive has
received this Agreement or any other Plan document translated into a language
other than English, the English version shall control.


15.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Executive’s participation in the Plan, on the
Option and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Executive to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.

7.

--------------------------------------------------------------------------------






16.    Plan and Award Letter Incorporated by Reference; Electronic Delivery. The
Plan, as hereafter amended from time to time, and the Award Letter shall be
deemed to be incorporated into this Agreement and are integral parts hereof. In
the event there is any inconsistency between the provisions of this Agreement
and the Plan, the provisions of the Plan shall govern. The Company or a third
party designated by the Company may deliver to the Executive by electronic means
any documents related to his or her participation in the Plan. The Executive
acknowledges receipt of a copy of the Plan and the Award Letter.




[End of Agreement]

8.